Citation Nr: 1449772	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-40 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded for additional development in April 2014.  In correspondence received in October 2014 the Veteran waived further agency of original jurisdiction consideration.

The Board notes that the issue of entitlement to service connection for sleep apnea was also remanded in April 2014.  Service connection was established for obstructive sleep apnea in a September 2014 rating decision and the appeal as to that matter is found to have been fully resolved.


FINDING OF FACT

A lumbar spine disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2012.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private opinions and treatment records, lay statements in support of the claim, and statements and testimony from the Veteran in support of the claim.  The Veteran was also requested to provide additional information concerning his claim in October 2012 and at his February 2014 hearing he reported that there were no available records associated with private medical treatment from 1986 to 2005.  The development requested on remand in April 2014 has been substantially completed.  Although the Veteran has asserted that service medical records are missing from the file, he has not identified any specific report nor provided information as to any missing records such that additional VA efforts could assist him locating any other records or in substantiating the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The January 2013 VA examiner is shown to have adequately considered the lay evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a lumbar spine disability as a result of active service.  He has asserted that he sustained injuries in service, including as a result of training while wearing heavy equipment, and that he experienced back problems that continued after service.  He testified that he had received private medical care for what were believed to be strains and muscle pulls and that he took over-the-counter medicals.  He reported, in essence, that in 2005 he sustained a herniated disc after turning the wrong way and that in 2006 he underwent a lumbar spine fusion.  In support of his claim he also asserted that he developed back problems as a result of having worn heavy equipment during active service and provided a copy of a report noting a study involving combat soldier equipment loads.  Lay statements submitted in support of his claim in February 2014 from H.E., K.W.L., and T.J.R. noted that the Veteran had back problems during service.  H.E. also recalled having been aware of his back problems after service.  

Service treatment records show the Veteran was treated for low back muscle strain in September 1983 and October 1983.  Records show he sustained injuries in an August 1986 motor vehicle accident, but that no back complaints were reported at that time.  In an April 1987 report of medical history he noted recurrent back pain.  The examiner noted that was described as on and off for the past four years, mild, and with no limitation of function.  An April 1987 separation examination revealed a normal clinical evaluation of the spine.

Private medical records dated in November 2005 noted that a magnetic resonance imaging (MRI) scan revealed a fairly large protrusion and probable herniation at L4-L5.  Subsequent reports noted a history of lumbar fusion in February 2006 and complaints of low back pain, lumbago, and muscle spasms.  No opinions as to etiology were provided.  

At a January 2013 VA examination, the Veteran reporting having experienced back problems during and after service.  He stated he first sought private treatment in 1990 and was given medication.  He described having fallen at a friend's farm in 2005 and that it was subsequently determined that he had a herniated disc.  It was noted that he had previously been employed in assembly and warehouse work.  A diagnosis of lumbar spine herniated disc, status post lumbar decompression and fusion, was provided.  It was noted there was no evidence of lumbar spine arthritis, but that a September 2005 MRI study revealed a large herniated disc at the L4-5 level.  The examiner summarized the evidence of record and noted the Veteran complained of low back pain in 1983 on two occasions and had been provided diagnoses of strain each time.  It was further noted that there was no evidence of any further back complaints or treatment, including after a motor vehicle accident in August 1986, no complaints of any radicular symptoms or any episodes of low back pain, and no medical documentation of symptomology related to a disc condition.  It was acknowledged that the Veteran had reported a history of back pain at separation, but that there was no evidence of current symptoms at the time of discharge.  The examiner found that the Veteran's lumbar spine condition was less likely related to the two acute and temporary episodes that resolved while on active duty and was less likely related to military service.

In a February 2014 statement the Veteran's private primary care provider noted an awareness that the Veteran was diagnosed with low back problems while on active duty which had continued after service.  It was noted he had back surgery in the past, and that he continued to have chronic back pain and muscle spasms.  His chronic condition was found to be more likely related to service than not.

Based upon the evidence of record, the Board finds that a lumbar spine disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of arthritis of the lumbar spine shown by X-ray examination, and the Board notes that lumbar disc herniation is not a chronic disease for VA presumptive service connection purposes under 38 C.F.R. § 3.309.  The January 2013 VA examiner's opinion in this case is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence then of record, and to have provided adequate rationale for the etiology opinion.  

Although the February 2014 private medical care provider opinion noted an awareness of the Veteran's diagnoses in service and found the present lumbar spine disability was more likely related to service than not, no rationale for that nexus opinion was provided.  Specifically, no comments were provided concerning how the residuals of a disc disability were believed to be related to the diagnoses in service and the physician did not discuss the absence of evidence of symptomology related to a disc condition in service.  Therefore, the February 2014 opinion is found to warrant a lesser degree of probative weight.  

The Board further finds that the Veteran and the lay persons who have provided lay statements in support of the claim are competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service, such as whether manifest symptoms may be attributable to a chronic disability, are complex etiological questions of the type of medical matters which laypersons are not competent to provide, those statements are insufficient to establish service connection.  The persons providing the lay statements are not shown to have the medical expertise to diagnose spine disabilities or to provide opinions as to etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran or the persons who provided statements in support of his claim have had any medical training or acquired medical expertise.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's personal interest in the outcome of the case).  In this case, it is significant that no lumbar spine abnormalities were noted upon clinical evaluation at separation and that records show the Veteran was able to maintain employment in assembly and warehouse jobs for many years after service.  The Board finds that the lay statements of record, to the extent they indicate the Veteran sustained more severe back injuries in service or chronic symptoms that continued after service, are found to be not credible due to inconsistency with the other evidence of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and service connection for a lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


